Judgment, Supreme Court, New York County (Walter Schackman, J.), entered September 8, 1995, which, after a nonjury trial, awarded plaintiff law firm the principal sum of $52,922.02, unanimously affirmed, with costs.
The factual determination that plaintiff law firm was entitled to judgment on the theory of an account stated, because defendants had failed to object to its bills within a reasonable time (see, Ruskin, Moscou, Evans & Faltischek v FGH Realty Credit Corp., 228 AD2d 294), was based upon the hearing court’s credibility findings and will not be disturbed (Thoreson v Penthouse Intl., 80 NY2d 490, 495). In any event, upon our own review of the record, we find that the amount awarded for plaintiff’s legal services was not unreasonable under the circumstances.
We have considered defendants’ other arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.